 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7

 8    DARRYL W. RISER,
                                                   NO: 2:18-CV-0119-TOR
 9                             Plaintiff,
                                                   ORDER DENYING PLAINTIFF’S
10          v.                                     MOTIONS FOR A MANDATORY
                                                   INJUNCTION AND TO EXPEDITE
11    WASHINGTON STATE
      UNIVERSITY, DON HOLBROOK,
12    BRIAN ALLAN DIXON, and RANDI
      N. CROYLE,
13
                                Defendants.
14

15         BEFORE THE COURT are Plaintiff Darryl W. Riser’s Motion for a

16   Mandatory Injunction to Preserve the Status Quo Ante (ECF No. 78) and

17   corresponding Motion to Expedite (ECF No. 79). The motions were submitted for

18   consideration without a request for oral argument. The Court has reviewed the

19   record and files herein, and is fully informed. For the reasons discussed below,

20   Plaintiff’s Motion for a Mandatory Injunction to Preserve the Status Quo Ante


     ORDER DENYING PLAINTIFF’S MOTIONS FOR A MANDATORY
     INJUNCTION AND TO EXPEDITE ~ 1
 1   (ECF No. 78) is denied. Plaintiff’s Motion to Expedite (ECF No. 79) is denied as

 2   moot.

 3           Plaintiff requests the Court enter an expedited order for a mandatory

 4   injunction to preserve the status que ante ordering Defendant to “undo” Plaintiff’s

 5   termination and not engage in adverse actions against Plaintiff. ECF No. 78 at 1.

 6           “A plaintiff seeking a preliminary injunction must establish that he is likely

 7   to succeed on the merits, that he is likely to suffer irreparable harm in the absence

 8   of preliminary relief, that the balance of equities tips in his favor, and that an

 9   injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

10   U.S. 7, 20 (2008). “A prohibitory injunction preserves the status quo. A

11   mandatory injunction goes well beyond simply maintaining the status quo

12   pendente lite and is particularly disfavored.” Stanley v. Univ. of S. California, 13

13   F.3d 1313, 1320 (9th Cir. 1994) (citations, internal quotations and brackets

14   omitted). A “district court should deny such relief ‘unless the facts and law clearly

15   favor the moving party.’” Id. (quoting Anderson v. United States, 612 F.2d 1112,

16   1114 (9th Cir. 1979)).

17           Plaintiff asserts there is a substantial likelihood of success on the merits

18   because Plaintiff was “approved for unemployment compensation” based upon a

19   finding that Plaintiff was not “fired for misconduct”, as defined under the

20


     ORDER DENYING PLAINTIFF’S MOTIONS FOR A MANDATORY
     INJUNCTION AND TO EXPEDITE ~ 2
 1   regulations governing unemployment. ECF Nos. 78 at 6-7, 84 at 3. Plaintiff also

 2   argues:

 3         Plaintiff engaged in “protected activities”: in October and November 2017,
           reported Ethics Violations and was granted Whistleblower Protection [RCW
 4         42.40] and on November 8, 2017, Plaintiff filed an Employment
           Discrimination Complaint at the WSHRC. December 2017 and January
 5         2018, Defendant WSU conspired a “pretextual constructive discharge” to
           retaliate against Plaintiff for engaging in “protected activities”. Defendant
 6         WSU claimed: “insubordination”, “quality of work”, and “failure to follow
           directives”. Prior to December 2017, there were no complaints about
 7         Plaintiff’s job performance, professionalism, or quality of work.

 8   ECF No. 78 at 5-6 (emphasis in original). Plaintiff does not put forward any

 9   additional argument as to this point. See ECF No. 78.

10         This is insufficient to meet the burden of demonstrating likelihood of

11   success. First, the finding that Plaintiff was not “fired for misconduct” does not

12   imply Defendant improperly terminated Plaintiff. The term “fired for misconduct”

13   is defined in Revised Code of Washington (RCW) § 50.04.294 and is limited in

14   application to the unemployment context. Even if Plaintiff was not “fired for

15   misconduct” in the ordinary sense of the term, Defendant could have fired Plaintiff

16   (as an at-will employee) without a showing of misconduct. To be actionable,

17   Plaintiff must demonstrate Defendant terminated Plaintiff for an inappropriate

18   reason, and Plaintiff has not met this burden in his Motion (ECF No. 78).

19         Second, Plaintiff’s bare conclusion that Defendants retaliated against

20   Plaintiff is not enough to demonstrate a likelihood of success. See Menefield v.


     ORDER DENYING PLAINTIFF’S MOTIONS FOR A MANDATORY
     INJUNCTION AND TO EXPEDITE ~ 3
 1   Stradley, 996 F.2d 1226 (9th Cir. 1993) (“Bare allegations of retaliation will not

 2   suffice, by themselves, to sustain a claim of unlawful retaliation.”). Although

 3   Plaintiff argues Defendants did not have any complaints about Plaintiff’s job

 4   performance, professionalism, or quality of work before December 2017, ECF No.

 5   78 at 2, the documentation submitted by Plaintiff supports the legitimacy of at least

 6   some of the proffered reasons for Plaintiff’s termination and these reasons, if valid,

 7   explain away the timing (for example, he was put on leave and then let go after he

 8   demanded his superiors and the president of WSU resign). Besides the timing,

 9   Plaintiff has not presented any evidence Defendant WSU or its agents retaliated

10   against Plaintiff. Plaintiff has failed to present a clear showing he is entitled to

11   relief. Stanley, 13 F.3d at 1320. The motion is thus denied.

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         1.    Plaintiff’s Motion for a Mandatory Injunction to Preserve the Status

14               Quo Ante (ECF No. 78) is DENIED.

15         2.    Plaintiff’s Motion to Expedite (ECF No. 79) is DENIED AS MOOT.

16         The District Court Executive is directed to enter this Order and furnish

17   copies to the parties.

18         DATED October 15, 2018.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge

     ORDER DENYING PLAINTIFF’S MOTIONS FOR A MANDATORY
     INJUNCTION AND TO EXPEDITE ~ 4
